Exhibit 10.2

[g84841kii001.jpg]

 

September  9, 2012

 

Gabe Dalporto

Tree.com

 

Dear Gabe,

 

This letter confirms our understanding that in the event your employment with
Tree.com, Inc. or any of its subsidiaries (collectively, the “Company”) is
terminated by the Company for a reason other than (i) Cause (as defined below)
or (ii) unacceptable performance (as such may be determined by the Company in
its sole discretion, provided that such performance shall be reasonably
documented by the Company), the Company will pay you severance pay in an amount
equal to the sum of six (6) months of your annual base salary upon your
executing a waiver & release document provided by the Company.  This severance
will be paid on regularly scheduled pay dates for six (6) months following the
effective date of the waiver & release and will be discontinued should you find
other employment.

 

“Cause” shall mean gross negligence in carrying out your duties for the Company
or any breach of fiduciary duties to the Company, conviction of, or plea of
guilty or no contest to any felony, any act of fraud or embezzlement, material
violation of a Company policy or any unauthorized use or disclosure of
confidential information or trade secrets of the Company or its affiliates, or
failure to cooperate in any Company investigation.

 

Sincerely,

 

 

/s/ Claudette Hampton

 

 

 

Claudette Hampton

 

Senior Vice President, Human Resources & Administration

 

 

--------------------------------------------------------------------------------